Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Wang does not disclose participating in the communication of the packet via the batch of transmissions that collectively carry the file.  Applicant asserts Wang does not disclose the limitation and states Wang is directed towards receiving data multicast to members of a multicast group and cites other portions of Wang.  Applicant argues marking a packet and sending an indication of the marked packets does not disclose the argued limitation.								In response, Wang does disclose the argued limitation.  The limitation of participating in the communication is so broad, it could be transmitting or receiving of packets or potentially other ways to “participate”.  Applicant admits one UE transmits the data (multiple packets) to another UE, therefore either transmitting or receiving packets reads on the limitation.  The “batch of transmissions” could be two packets, or three packets, etc..  Wang also discloses the packets comprises a service file, Para [0030], that is a batch of packets collectively carry the file.  Wang discloses every feature of the claim.			The Applicant also argues over comments made by the Examiner that the limitation was intended use.  Applicant argues “participating in communicating of the packet via the batch of transmission that collectively carry the file” is not intended use.  In response, Applicant just misunderstands the Examiner’s position.  The relevant limitation states “the plurality of packets to be transmitted via a batch of transmissions that collectively carry the file” is intended use.  The limitation does not positively recite transmitting packets.  The Examiner never said the “participating in communication” limitation was intended use.    													Applicant argues Wang does not disclose a batch of transmissions.  In response, Applicant already admitted on the top of page 13 of arguments: “other UEs of the group may transmit the data the UE did not receive.  One UE is transmitting multiple packets to another UE, the multiple packets being a batch of transmissions.  Both the transmitting and receiving by either UE is the participating.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461